DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-16 and 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 04, 2021.
Claim Objections
Claim 2 objected to because of the following informalities:  “wherein the absolute intraocular pressure sensing implant” in lines 2-3 should read “wherein the intraocular pressure sensing implant” for consistency with its antecedent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,132,034 B2 to Dos Santos (cited by Applicant).
As per claim 1, Dos Santos discloses an intraocular pressure (IOP) sensing system (IOP sensor system 219, figure 3, column 4, lines 21-22) comprising: 
an intraocular pressure sensing implant to be implanted into the eye of a patient for capturing absolute intraocular pressure measurements (IOP control system 200 includes an IOP sensor system 21 O which is implantable in an eye of a patient, pressure sensor P1 in the system measures absolute pressure in the eye, column 4, lines 5-7, column 5, line 45); and 
an external device for capturing atmospheric pressure measurements (pressure sensor P1 is located in anterior chamber 350 (of eye) to measure absolute pressure in the eye, pressure sensor P3 is 
wherein the intraocular pressure sensing implant is configured to capture an absolute intraocular pressure measurement at an r1ppninted time, and wherein the external device is configured to capture a plurality of atmospheric pressure measurements around the appointed time (absolute and atmospheric pressure readings are taken by the pressure sensors P1 and P3, respectively, simultaneously or nearly simultaneously over time (plurality of measurements), column 5, lines 47-49).

As per claim 4, Dos Santos discloses the IOP sensing system of Claim 1. Dos Santos further discloses wherein the external device is configured to capture the plurality of atmospheric pressure measurements at the appointed time (pressure sensor P1 is located in anterior chamber 350 (of eye) to measure absolute pressure in the eye, pressure sensor P3 is located remotely from P1 in the manner to measure atmospheric pressure, pressure readings are taken by pressure sensors P1, P3 simultaneously or nearly simultaneously over (appointed) time (plurality of measurements), figure 3, column 4, lines 63-64, column 5, line 45, 47-49; capturing measurements nearly simultaneously would naturally involve capturing some measurements slightly before and after the absolute pressure reading).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of US 2014/0275923 A1 to Haffner et al. (hereinafter "HAFFNER"; cited by Applicant).
As per claims 2 and 19, Dos Santos discloses the IOP sensing system of Claim 1. Dos Santos further discloses the intraocular pressure sensing implant (IOP control system 200 includes an IOP sensor system 21 O which is implantable in an eye of a patient, column 4, lines 5-7) but fails to disclose wherein the intraocular pressure sensing implant includes a first onboard timekeeping device, and wherein the intraocular pressure sensing implant is configured to capture the intraocular pressure measurement at the appointed time, as indicated by the first onboard timekeeping device. HAFFNER discloses wherein the intraocular pressure sensing implant includes a first onboard timekeeping device (intraocular pressure sensor 2000 includes a MSTR clock 2071 (first timekeeping device), figure 20, paragraph (0179]), and
wherein the intraocular pressure sensing implant is configured to capture the intraocular pressure measurement at the appointed time, as indicated by the first onboard timekeeping device (intraocular pressure sensor 2000 includes a controller module 2070, which can be programmed to cause the pressure sensing module 2050 to perform measurements at predetermined times and/or regular intervals determined by the MSTR clock 2071 (first timekeeping device), figure 20, paragraph (0179]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the cliamed invention to modify Dos Santos to include wherein the intraocular pressure sensing implant includes a first onboard timekeeping device, and wherein the intraocular pressure sensing implant is configured to capture the .

Claims 17-18, 20-21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of US 5,810,735 A to Halperin et al (hereinafter "Halperin”; cited by Applicant).
As per claim 17, Dos Santos discloses the IOP sensing system of Claim 1. Although Dos Santos teaches the external device is located remotely from P1 in the manner to measure atmospheric pressure (figure 3, column 4, lines 63-64), Dos Santos does not explicitly teach wherein the external device is configured to be worn by the patient. HALPERIN discloses wherein the external device is configured to be worn by the patient (external device ED1 and ED2 is connected to belts 17 and 16 (worn by patient) and includes a barometric pressure sensor 34, figure 3, column 3, lines 57-58, column 4, lines 54, 61 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dos Santos to include wherein the external device is configured to be worn by the patient, as taught by HALPERIN, because, as HALPERIN discloses, keeping the external device near the intraocular pressure sensing implant would allow for the correct atmospheric pressure to take place, rather than rely on an outside source, such as a weather station.

As per claim 18, DOS SANTOS discloses an intraocular pressure (IOP) sensing method comprising: receiving an absolute intraocular pressure measurement from an intraocular pressure sensing implant implanted in the eye of a patient, the absolute intraocular pressure measurement having been captured at an appointed time (IOP control system 200 includes an IOP sensor system 210 which is implantable in an eye of a patient, absolute pressure readings are taken by sensor P1 simultaneously or nearly simultaneously over time (plurality of measurements), column 4, lines 5-7, column 5, line 45); and receiving a plurality of atmospheric pressure measurements from an external device, the plurality of atmospheric pressure measurement having been captured around the appointed time (pressure sensor P3 is located remotely from P1 to measure atmospheric pressure, atmospheric pressure readings are taken by the pressure sensor P3 simultaneously or nearly simultaneously over time (plurality of 

As per claim 20, DOS SANTOS in view of HALPERIN discloses the IOP sensing method of Claim 18. DOS SANTOS further discloses wherein the plurality of atmospheric pressure measurements are captured around the appointed time (absolute pressure readings are taken by sensor P1 simultaneously or nearly simultaneously over time (plurality of measurements), column 4, lines 5-7, column 5, line 45) and the external device (pressure sensor P3 is located remotely from P1 in the manner to measure atmospheric pressure, figure 3, column 4, lines 63-64) but fails to disclose measurements captured around appointed time as indicated by a second timekeeping device included with the external device. HALPERIN discloses measurements captured around appointed time as indicated by a second timekeeping device included with the external device (external sensor has a clock, memory holds each new measurement value at appropriate times in accordance to clock, claim 12b). It would have been obvious to one of ordinary skill in the art at the time of invention to modify DOS SANTOS to include measurements captured around appointed time as indicated by a second timekeeping device included with the external device, as taught by HALPERIN, because, as HALPERIN discloses, having a second timekeeping device on the external device would improve the synchronization process, as measurements from the implant and external device would each be timed to then be correlated with one another.



As per claim 34, Dos Santos in view of HALPERIN discloses the IOP sensing system of Claim 18. Although Dos Santos teaches the external device is located remotely from P1 in the manner to measure atmospheric pressure (figure 3, column 4, lines 63-64), Dos Santos does not explicitly teach wherein the external device is configured to be worn by the patient. HALPERIN discloses wherein the external device is configured to be worn by the patient (external device ED1 and ED2 is connected to belts 17 and 16 (worn by patient) and includes a barometric pressure sensor 34, figure 3, column 3, lines 57-58. column 4, lines 54, 61 ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dos Santos to include wherein the external device is configured to be worn by the patient, as taught by HALPERIN, because, as HALPERIN discloses, keeping the external device near the intraocular pressure sensing implant would allow for the correct atmospheric pressure to take place, rather than rely on an outside source, such as a weather station.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dos Santos in view of HAFFNER, as applied to claim 2, and further in view of HALPERIN. DOS SANTOS further discloses the external device is configured to capture the plurality of atmospheric pressure measurements around the appointed time (pressure sensor P3 is located remotely from P1 to measure atmospheric pressure, atmospheric pressure readings are taken by the pressure sensor P3 simultaneously or nearly simultaneously over time (plurality of measurements), figure 3, column 4, lines 63-64, column 5, line 45, 47-49). Dos Santos and Haffner do not explicitly teach wherein the external device includes a second timekeeping device and wherein the external device is configured to capture measurements, as indicated by the second timekeeping device. HALPERIN discloses wherein the external device includes a second timekeeping device, and wherein the external device is configured to capture measurements, as indicated by the second timekeeping device (external sensor has a clock, memory holds each new measurement value at appropriate times in accordance to clock. claim 12b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DOS SANTOS to include wherein the external device includes a second timekeeping device, and wherein the external device is configured to capture measurements, as indicated by the second timekeeping device, as taught by HALPERIN, because, as HALPERIN discloses, having a second timekeeping device on the external device would improve the synchronization process. as measurements from the implant and external device would each be timed to then be correlated with one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/             Primary Examiner, Art Unit 3791